                                          Case 5:16-cv-04099-LHK Document 148 Filed 02/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     QUINCY ANDRE PEOPLES,                              Case No. 16-CV-04099-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          CASE MANAGEMENT ORDER
                                  14             v.

                                  15     BASHAR ZEIDAN, et al.,
                                  16                    Defendants.

                                  17
                                       Plaintiff’s Counsel: J. Max Rosen, Andrew Lewis, and Hunter Hayes
                                  18   Defendants’ Counsel: Noah Blechman
                                  19          On February 5, 2020, the Court held a case management conference. The case remains

                                  20   stayed and administratively closed, which is a purely administrative procedure that does not affect

                                  21   the rights of the parties. The case schedule is hereby vacated. See ECF No. 130. The Court sets a

                                  22   June 24, 2020 case management conference. The parties shall file a joint case management

                                  23   statement by June 17, 2020. The parties may seek to advance the case management conference

                                  24   after the United States Supreme Court issues its decision in Torres v. Madrid, No. 19-292, 2019

                                  25   WL 6880700 (Dec. 18, 2019) (granting certiorari).

                                  26   IT IS SO ORDERED.

                                  27

                                  28                                                    1
                                       Case No. 16-CV-04099-LHK
                                       CASE MANAGEMENT ORDER
                                         Case 5:16-cv-04099-LHK Document 148 Filed 02/05/20 Page 2 of 2




                                   1   Dated: February 5, 2020

                                   2                                       ______________________________________
                                                                           LUCY H. KOH
                                   3                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                        2
                                       Case No. 16-CV-04099-LHK
                                       CASE MANAGEMENT ORDER
